Citation Nr: 1117563	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  06-26 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to March 1978, and was awarded the Purple Heart Medal, Combat Infantry Badge, and Bronze Star Medal with device, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2002 and February 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a June 2009 hearing held before the undersigned Veterans Law Judge sitting at the RO, a transcript of which is associated with the claims file.

As noted in the July 2010 Board decision, the Veteran filed a notice of disagreement with respect to the issue on appeal in November 2002, and inquiring about the status of his claim in December 2003.  A statement of the case was issued in January 2004.  The Veteran indicated his desire for his appeal to continue in a March 2004 statement in support of claim.  However, an internal June 2004 VA document reflects that the Veteran never perfected an appeal with respect to his claim or service connection for a low back disorder, such that his December 2003 submission was a claim to reopen on the basis of new and material evidence.  As such, the Veteran's claim was adjudicated in the February 2005 rating decision and July 2006 statement of the case as one to reopen.

However, the Board finds that the Veteran's March 2004 statement, when liberally construed, constitutes a sufficient statement to qualify as an informal VA Form-9, such that his appeal with respect to the issue of entitlement to service connection for a low back disorder was timely perfected.  See Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008); EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (VA must liberally construe all documents filed by a claimant).  As the Veteran had opportunity to present argument on the merits of his appeal at his June 2009 Board hearing, he will not be prejudiced if his appeal is adjudicated at this time.

The Veteran's appeal was remanded by the Board in July 2010 to provide him with sufficient notice as to VA's duties to notify and to assist; to obtain additional relevant private and VA treatment records; and to conduct a VA spine examination.  Although the October 2010 supplemental statement of the case indicates that a notification letter was sent in July 2010, one is not associated ith the claims file.  However, because the decision below grants the full benefit being sought on appeal, it is not necessary to remand for further notice.  To that end, the VA treatment records were obtained in July 2010, and the VA examination was conducted in August 2010.  Accordingly, the Board finds that there has been substantial compliance with the directives of the July 2010 Remand in this case; an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The evidence of record relates the Veteran's low back disorder to his military service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A November 1976 service treatment record shows the Veteran's complaint of back pain; he noted that he had a back problem two years prior, and had injured his back in a jump five years prior.  In October 2010, the Veteran submitted a passenger manifest with his name and identification number, showing that he took part in a parachute jump in July 1970.

After service, an October 2002 VA x-ray showed severe degenerative disc changes at L4-L5.  Similarly, VA outpatient treatment records dated beginning in March 2003 show treatment for degenerative joint disease with spinal stenosis.  At the August 2010 VA spine examination, the Veteran reported a history of back problems beginning in 1973, with continuously worse back pain through the current time.  X-rays showed degenerative changes at the L3-L4 and L4-L5 levels.

The evidence of record relates the Veteran's currently diagnosed low back disorder to his military service.  The August 2010 VA examiner, after a complete review of the Veteran's records, noted that recurrent parachute jumping/repetitive trauma can lead to degenerative joint disease and degenerative disc disease, and that the Veteran "no doubt" had repetitive trauma to his back due to parachute jumping over so many years.  He thus concluded that, based on the Veteran's reported history of parachute jump injuries, it was at least as likely as not that the Veteran's current back pain and was related to the inservice parachute jumping injuries.  However, if more objective or documentary evidence was required, the examiner noted, he could not state an opinion without resorting to speculation due to insufficient evidence.

The record reflects the Veteran's inservice history of multiple parachute jumps, and his reports of back symptomatology are documented in his service treatment records.  Radiologic tests beginning in 2002 also confirm the presence of multiple orthopedic back disabilities.  Although the Veteran indicated on his February 1978 service separation examination that he was in "good health" and had no back problems, other records indicate that he was not of sound mind at that time.  Specifically, a February 1978 narrative notes that he was "extremely depressed an nervous" and that "in [his] present nervous condition [he was] unable to function properly."

While there are no records showing back symptoms or a disability dated between his March 1978 service separation and October 2002, this does not necessarily indicate that a postservice back injury or other incident caused his current back disabilities.  Indeed, lay evidence cannot be discarded merely because it is unaccompanied by contemporaneous medical evidence.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran has indicated that he has had back problems since service; there is no medical evidence to contradict his statements, which the Board finds credible.  Most critically, the VA examiner's positive nexus opinion is predicated on the Veteran's statements of continuity of symptomatology, and the record does not provide a basis on which to discredit those statements.  The relevant criteria having been met, service connection for a low back disorder is warranted.


ORDER

Service connection for a low back disorder is granted, subject to the applicable regulations concerning the payment of monetary benefits.





______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


